Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on November 29, 2021. The submission, however, is not fully responsive to the prior Office action because the Amendment to the claims filed on November 29, 2021 (specifying entry of the claims filed November 2, 2021) does not comply with the requirements of 37 CFR 1.121(c). Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). 

Response to Amendment
The amendment to the claims filed on November 29, 2021 was not entered because the Amendment to the claims filed on November 29, 2021 (specifying entry of the claims filed November 2, 2021) does not comply with the requirements of 37 CFR 1.121(c).  Specifically, at least Claims 10 and 19 submitted November 2, 2021 include claim markings that are not in compliance with 37 CFR 1.121(c)(2).
Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to 
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

	Regarding 37 CFR 1.121(c)(2) and at least Claims 10 and 19, the listing provided on November 2, 2021 includes amended claim language constituting added and/or deleted claim language that does not indicate the changes that were proposed to have been made relative to the immediately prior version of the claims submitted June 7, 2021.  For example, in the amended submitted November 2, 2021, at least Claim 10 final two paragraphs and Claim 19 final two paragraphs are non-compliant because they are not the same as the limitations presented in the corresponding paragraphs of Claims 10 and 19 submitted June 7, 2021, but improperly include claim markings that are not in compliance with 37 CFR 1.121(c)(2) relative to the Claims 10 and 19 submitted June 7, 2021. 
The Applicant’s amendment submitted November 29, 2021 (specifying entry of the claims filed November 2, 2021) was not entered, and therefore any responsive amendment submitted must comply with 37 CFR 1.121 with all underlining and strike-through indicating all changes relative to the June 7, 2021 version of the claims.  The Applicant is encouraged to make a bona fide attempt to review all pending claims (including those noted above as well as any not noted above) for compliance with 37 CFR 1.121, and to make all corrections required to ensure Applicant’s response is fully compliant with 37 CFR 1.121 and including at least the corrections noted above.
bona fide, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to submit an amendment in compliance with 37 CFR 1.121 in order to avoid aban-donment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).
Sincerely,
/SLADE E SMITH/Examiner, Art Unit 3696                                                                                                                                                                                                        02/28/2022